REISSUE APPLICATIONS
DETAILED ACTION
AIA  - Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,060,469 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

	
	
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Amendment
The amendment filed on July 21, 2021 has been entered.  The amendment cancelled original claims 1-19 and added new claims 20-31.  
HOWEVER,  the amendment does not comply with 37 CFR 1.173(b)-(g) which states:
 b)  For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
	For expediency, the amendment has been entered.  Applicant must submit a proper amendment in the next response.
Accordingly, claims 20-31 are being examined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

s 20-23, 25, 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cipoletti et al. (2009/0222100).  Cipoletti discloses an expandable intervertebral body fusion device and method for intervertebral fusion wherein the intervertebral body fusion device 10 is inserted into a disc space though an opening in the body. The fusion device is expanded only in a generally transverse direction such that the fusion device is wider in the transverse direction than the opening in the body (Fig. 9).  The fusion device comprises a one piece device body and a plurality of elements hingedly connected by a plurality of flexure members 20a-d. The body is in a compressed state (Fig. 16) when inserted and is expanded (Fig. 17) after the body is in placed in the disc space.  Cipoletti discloses that a bone growth stimulant may be inserted into and opening of the fusion device. Para. [0052].  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cipoletti in view of Michelson (2002/0143401).  Cipoletti discloses the use of a deployment tool to insert the fusion device (paras. [0061] to [0065]) but does not disclose that the deployment tool can be used to insert the bone growth stimulant into the fusion device via a hollow chamber in the tool.  Michelson discloses an intervertebral fusion device 100.  An inserter 600 enables the fusion device to be inserted (fig. 22). After the fusion device has been inserted, the inserter (driver 300) is used to insert bone growth promoting materials into the fusion device. The material is placed in funnel 318 and a plunger 500 is used to push the material through the shaft .  

Claim 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cipoletti et al in view of Berger (8,380,319).  Cipoletti does not teach an electromagnetic component within the device body that is configured to stimulate bone growth in the adjacent vertebra.  Berger discloses a screw, which constitutes an electromagnetic component, for a bone implant, for stimulating bone growth.  The component includes a battery.  It would have been obvious to one of ordinary skill in the art at the time of the invention, to provide the fusion device of Cipoletti with an electromagnetic component, in view of the teachings of Berger, in order to stimulate bone growth, which is a goal of Cipoletti.  Also, the use of a capacitor would have been well known and one of ordinary skill in the art would know to use one to store energy. Regarding claim 31, Berger further discloses a wireless communication component (radio frequency identification device) within the device. It would have been obvious to one of skill in the art to provide the fusion device of Cipoletti with a wireless communication device such as that of Berger, in order to allow for easy identification of the fusion device outside the body.  

Response to Arguments
Applicant’s arguments, see Remarks, filed July 21, 2021, with respect to the rejection of claim 24 under 35 USC 112 have been fully considered and are persuasive.  The rejection of 24 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 20-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferee:/GKD/
Conferee: /E.D.L/                 SPRS, Art Unit 3993   



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,060,469; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.